Title: To Alexander Hamilton from Francis Gibson, 7 October 1799
From: Gibson, Francis
To: Hamilton, Alexander


          
            Sir
            Fort Mifflin 7th oct 99—
          
          I beg leave to inform you that I am in a very bad State of health at Present—and if I do not soon get better I have every reason to fear an approaching consumption.
          if I coud obtain Leave of absence for five or Six weeks I woud go home to Carlisle where I woud have a better opportunity of Recovering as I woud have more care taken of me and my room woud be so much warmer than here
          I hope my absence woud be no loss as on Satturday all the Workmen will be discharged—and there will remain nothing for me to do but to Superintend the Artificers belonging to the Army which duty I have got an officer to undertake for me—
          I have the Honor to be your most obedient Servant
          
            Francis Gibson Lieut
            2d Regt. Artilerists & Engineers
          
        